Citation Nr: 1145380	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-23 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to April 20, 2007, for the award of service connection for internal derangement, left knee, status post surgical repair of the cruciate ligaments with degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1990 to August 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file.  

In October 2008, the Veteran raised new claims of (1) entitlement to an increased rating for internal derangement, left knee, status post surgical repair of the cruciate ligaments with degenerative joint disease; (2) service connection for a right knee disorder; and (3) service connection for a low back disorder.  As these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The record fails to disclose that the Veteran filed any formal claim, informal claim, or written intent to file a claim of service connection for a left knee disorder prior to January 1994.

2.  In January 1994, the Veteran filed an original claim of service connection, but abandoned the claim by failing to respond to several requests from the RO for further information pertinent to the claim.  




CONCLUSION OF LAW

The criteria for an effective date earlier than April 20, 2007, for the award of service connection for internal derangement, left knee, status post surgical repair of the cruciate ligaments with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.158, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's instant claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Although the Veteran maintains that there may be missing records or correspondence, the claims file establishes that there is no available, pertinent evidence outstanding.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran contends that an effective date earlier than April 20, 2007, is warranted for the grant of service connection for his left knee disability.  

Generally, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. §5101(a)); 38 C.F.R. §3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In making all determinations, the Board must consider all of the evidence, including that received prior to previous final decisions and the lay evidence of record.  Hazan v. Gober, 10 Vet. App. 511 (1997); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the present case, the Board finds that the claim must be denied, for the reasons discussed below.  

The Veteran testified at his August 2011 Board hearing that he filed an original claim of service connection for a left knee disorder in 1990.  He maintains that he hand-delivered the claim to the RO and eventually followed up on the claim, but was told that his records could not be found, so the RO took no further action.  

Thus, the Veteran's main contention is that he filed an original claim of service connection in 1990, which was never adjudicated.  
  
The Board finds that the claims file undermines the Veteran's recollection.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007) (the Board has a duty to assess the credibility of lay evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in weighing credibility, VA may consider internal inconsistency and consistency with other evidence of record).  

Contrary to his Board hearing testimony, the claims file contains a VA Form 21-526 (Veteran's Application for Compensation or Pension), which the Veteran signed on October 24, 1993.  The RO received this VA Form 21-526 on January 11, 1994.  Importantly, the Veteran clearly marked in this Form that he had never previously filed a claim for any benefit with VA.  

Thus, this January 1994 VA Form 21-526 affirmatively contradicts his present assertions indicating that that he previously filed a claim in 1990.  

Moreover, a "presumption of regularity 'supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'"  Fithian v. Shinseki, 24 Vet. App. 146, 150 (2010) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992)).  

In a situation similar to the instant case, the Court of Appeals for Veterans Claims (Court) in Fithian, 24 Vet. App. at 151, concluded that a claimant's letter had not been received by VA because the presumption of regularity would dictate that if VA had received the letter, it would have been associated with the claims file and acted on it in some manner.  

The Board finds that the presumption of regularity applies in the instant appeal, and the Veteran's own statements do not provide clear evidence rebutting the presumption.  See id.  In other words, the Board may presume that had the RO received a claim in 1990, the claim would have been associated with the Veteran's file and would now be reflected in the record in some manner.  It is not.  

In short, the Board finds that there is no support for the Veteran's contention that he filed an original service connection claim in 1990.  However sincere his belief, the Veteran's own recollection is inconsistent with the contemporaneous record and does not rebut the presumption of regularity.  

The record also raises the issue of whether an earlier effective date is assignable based on the later claim he filed on January 11, 1994.   

On this question, the claims file shows that the RO undertook appropriate action to develop the claim, but the Veteran abandoned the claim by failing to respond to the RO's requests for information.  

In particular, the RO, in response to his January 1994 claim, sent the Veteran a letter in May 1994 requesting that he provide more information.  The RO sent this letter to the mailing address the Veteran listed on his January 1994 claim, except that the RO listed the city as "Benton," whereas the Veteran had written "Benton City."  Nonetheless, the zip code used by the RO was identical to that provided by the Veteran, and in any event the letter was not returned as undeliverable by the U.S. Post Office. 

Furthermore, in an attempt to develop this claim, the RO contacted the National Personnel Records Center (NPRC).  The NPRC responded in May 1994 by explaining that they did not have the Veteran's records that time.  

The RO then sent the Veteran a second notice letter in October 1994.  The letter informed him that his service treatment records had been requested, but had not been received.  The letter further notified him that it was important for him to submit such records and any further information regarding pertinent records.  The Board notes that the mailing address on this letter accurately identified the city as "Benton City."  It also was not returned by the post office as undeliverable.  

Also in October 1994, the claims file contains a memorandum indicating that the RO had attempted to call the Veteran by telephone, but had been unable to contact him.

In November 1994, the RO received a second negative response from NPRC.  

During the next month, December 1994, the RO sent the Veteran a third letter requesting that he provide further information pertinent to his claim.  

Several handwritten notes from the RO also demonstrate that they made further attempts to call him by telephone in April and May 1995.  Of note, an April 1995 notation documents "called vet, left message with room-mate to call in reference to his records - verifying service and mrs [sic]."  There is no indication that he returned the RO's call.  

Finally, in April 1995, the RO sent a fourth letter to the Veteran informing him that they were denying his claim for failure to send the information they had previously requested.  The letter also informed him that the RO would reconsider his claim if he submitted the requested evidence before December 1995.  Finally, the letter notified him of his appellate rights.  The claims file does not demonstrate that the Veteran responded to the RO's April 1995 notice letter.  

At his Board hearing, the Veteran testified that he was in college during the time period described above.  He also explained that his family lived in Benton City, but his parents were going through a divorce at that time and may have overlooked any mail sent to him.  He stated that he was not aware of any of these 1994 and 1995 notice letters until more recently.  

Where evidence requested in connection with an original claim is not furnished within one year after the date of request, a claim will be considered abandoned.  38 C.F.R. § 3.158.  Although VA "is under an affirmative duty to assist claimants in understanding how to file for benefits and what evidence is required," claimants "have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits."  Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Consequently, "[w]here the VA notifies a claimant of the need for further evidence and the claimant fails to respond within one year of that notice, the claim is deemed to have been abandoned."  Id.

Moreover, in the normal course of events, it is the burden of a claimant to keep VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of VA to turn up heaven and earth to find him.  It is only when a file discloses other possible or plausible addresses that an attempt should be made to locate him at the alternate known address before finding that a claim is abandoned.  Hyson v. Brown, 5 Vet. App. 262, 264 (1993).  

Here, the RO made four written attempts to contact the Veteran at the  mailing address he provided.  Although there is some question as to whether the RO correctly addressed one of the letters, none of these letters was returned as undeliverable by the post office.  Therefore, the Veteran is presumed to have received the mailings.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Leonard v. Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  Moreover, the RO made several attempts to call the Veteran, including by leaving a message with a roommate.  

In light of this background, the Board finds that the Veteran's January 1994 claim was properly deemed abandoned.  Once a claim is abandoned, any later award of benefits shall commence not earlier than the date of filing a new claim, which, in this case, was in April 2007.  See 38 C.F.R. § 3.158.  

In conclusion, the appropriate effective date for the award of service connection for internal derangement, left knee, status post surgical repair of the cruciate ligaments with degenerative joint disease, is the presently-assigned date of April 20, 2007, which represents the Veteran's new claim of service connection for this disability.  See 38 U.S.C.A. § 5110(a) ; 38 C.F.R. §§ 3.158, 3.400.  There is no legal basis for assignment of any earlier effective date.  The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Accordingly, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

An effective date earlier than April 20, 2007, for the award of service connection for internal derangement, left knee, status post surgical repair of the cruciate ligaments with degenerative joint disease, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


